TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00206-CV


                         Metropolitan Water Company, L.P., Appellant

                                                  v.

                 Blue Water Vista Ridge, LLC; and Wilmington Trust, N.A.,
               as Trustee of the Burleson/Milam Master Lease Trust, Appellees


                FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
       NO. D-1-GN-21-001598, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               Appellant Metropolitan Water Company, L.P. has notified this Court that it has

filed for bankruptcy protection (United States Bankruptcy Court, W.D. Texas, Case No. 21-10903).

See Tex. R. App. 8.1. Accordingly, this appeal is stayed. See 11 U.S.C. § 362; Tex. R. App. P. 8.2.

Any party may file a motion to reinstate if permitted by federal law or the bankruptcy court. See

Tex. R. App. P. 8.3(a). It is the parties’ responsibility to notify the Court as soon as possible if an

event occurs that would allow reinstatement. See id. Failure to notify this Court of a lift of the

automatic stay or the conclusion of the bankruptcy proceeding may result in the dismissal of this

appeal for want of prosecution. See id. R. 42.3(b).
Before Chief Justice Byrne, Justices Triana and Kelly

Bankruptcy

Filed: December 1, 2021




                                               2